Citation Nr: 0218326	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  96-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to recognition of L. W. as a helpless 
child of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1942 
to September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision by the RO which denied service connection 
for bilateral hearing loss.  The appeal also arises from 
an October 1999 rating decision which denied the claim for 
recognition of L. W. as a helpless child of the veteran.


REMAND

During a January 1998 RO hearing, the veteran indicated 
that he wanted a Travel Board hearing if his claim of 
service connection for bilateral hearing loss was not 
granted.  The RO continued to deny the claim.  Thus, the 
RO must schedule a Travel Board hearing for the veteran.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2001).  Accordingly, the 
case is remanded for the following action:

The RO should schedule a personal 
hearing for the veteran before a member 
of the Board of Veterans' Appeals at 
the local VA Regional Office.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this appeal.  The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



